343 S.W.3d 680 (2011)
In the Interest of: I.J.W.
Juvenile Officer, Respondent,
v.
I.J.W., Appellant.
No. WD 72473.
Missouri Court of Appeals, Western District.
June 14, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
Michael Fogal, Kansas City, MO, for Respondent.
Rosemary E. Percival, Assistant Public Defender, Kansas City, MO, for Appellant.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL, Judge, and DONALD T. NORRIS, Special Judge.

Order
PER CURIAM:
I.J.W. appeals from a judgment of the Circuit Court of Jackson County, Missouri ("family court") finding beyond a reasonable doubt that I.J.W. had committed two *681 acts that, had he been an adult, would have constituted the offense of statutory sodomy against K.R. The judgment did not find beyond a reasonable doubt that I.J.W. had committed an act which would have constituted the offense of child molestation against K.J. The basis for I.J.W.'s appeal is that the family court erred in denying him a jury trial. We affirm the judgment of the family court. Rule 84.16(b).